USCA11 Case: 20-14085    Date Filed: 05/11/2021   Page: 1 of 6



                                                          [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-14085
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 1:17-cr-00014-MW-GRJ-1



UNITED STATES OF AMERICA,

                                                               Plaintiff-Appellee,

                                  versus

KEITH JELKS,

                                                          Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                    for the Northern District of Florida
                      ________________________

                              (May 11, 2021)

Before WILSON, ROSENBAUM, and GRANT, Circuit Judges.
PER CURIAM:
          USCA11 Case: 20-14085       Date Filed: 05/11/2021    Page: 2 of 6



      In 2018, Keith Jelks was sentenced to 240 months’ imprisonment for heroin-
related offenses under 21 U.S.C. §§ 841 and 846. In June 2020, he moved to

reduce his sentence under 18 U.S.C. § 3852(c)(1)(A). The district court denied his
motion, and finding no reversible error, we affirm.

                                          I.
      In June 2017, Keith Jelks was indicted for conspiring to possess with intent

to distribute 1 kilogram or more of heroin, and for possessing with intent to
distribute heroin in violation of 21 U.S.C. §§ 841 and 846. Jelks pleaded guilty to
both counts pursuant to a written plea agreement, and the district court accepted
that plea agreement on October 27. Under the Guidelines Manual, he was found to
have a total offense level of 27 and a criminal history score of 11 for a criminal
history category V. And the presentence investigation report indicated that, under

21 U.S.C. § 851, the statutory range for Count 1 was 20 years to life, and the
statutory maximum for Count II was 30 years. And because the guideline range
turned out to be 120 to 150 months, the guideline term of imprisonment was 240
months—the statutory minimum.
      The sentencing hearing took place on August 27, 2018. While the district
court said that, even if it had discretion, “a lengthy sentence would be called for in

this case,” the court observed that it was “required by law to impose that 20-year
mandatory minimum” and did so. The district court went on to find that “[t]his
sentence satisfies the statutorily required minimum term as to Count One and

addresses the seriousness of the offense and the characteristics of this defendant.”


                                           2
          USCA11 Case: 20-14085        Date Filed: 05/11/2021    Page: 3 of 6



In particular, it found “this sentence is sufficient but not greater than necessary to
comply with the statutorily defined purposes of sentencing,” and that it “fully

considered all the factors set out in 18 U.S.C. Section 3553(a) including the
applicable guidelines and policy statements issued by the Sentencing
Commission.”
      What followed were multiple letters from Jelks which were liberally
construed as motions. First up, in January 2019 he wrote a letter seeking to file a
motion to supplement under the First Step Act. The district court construed that

letter as a motion for a sentencing reduction under the First Step Act, and denied
that motion. In May of that year, Jelk’s convictions and sentences were affirmed
by a panel of this Court.
      May 2020 rolled by, and with it another letter from Jelks. This one was to
the magistrate judge, and in it he raised various arguments for why he should be
released on home detention. One argument was that, according to today’s law, he
could not be given the 21 U.S.C. § 851 enhancement. Another was that, because
of his underlying health conditions, he was at higher risk of COVID-19. That
letter was liberally construed as a motion for compassionate release or home
confinement, and denied for failure to exhaust administrative remedies.
      So in June, Jelks filed a motion for a sentence reduction under 18 U.S.C.
§ 3852(c)(1)(A), and in it he argued that there were “extraordinary and compelling
reasons” to grant such a reduction under that section. He argued that he would no
longer be subject to a 240-month sentence under current law. He also asserted
“fear of losing his life during the COVID-19” pandemic. And within a month,

                                           3
           USCA11 Case: 20-14085           Date Filed: 05/11/2021       Page: 4 of 6



Jelks sent a handwritten letter to the magistrate judge, asking again for home
detention on account of COVID-19.

       The district court denied Jelks’s motion after considering it and the
government’s responses to the same. The court found that Jelks “has not met his
burden to show he is eligible for compassionate release.” And even if he were
eligible, the court stated it “would not exercise its discretion to reduce Defendant’s
sentence considering all the factors under 18 U.S.C. § 3553(a).”
       This is Jelks’s appeal. 1

                                               II.
       We review for abuse of discretion a district court’s decision to deny a
prisoner’s 18 U.S.C. § 3582(c)(1)(A) motion. United States v. Harris, 989 F.3d
908, 911 (11th Cir. 2021). A district court abuses its discretion if “it applies an
incorrect legal standard, follows improper procedures in making the determination,
or makes findings of fact that are clearly erroneous.” Cordoba v. DIRECTV, LLC,
942 F.3d 1259, 1267 (11th Cir. 2019) (quoting Klay v. Humana, Inc., 382 F.3d
1241, 1251 (11th Cir. 2004)).
                                             III.

       18 U.S.C. § 3582(c)(1)(A) provides that the district court may reduce a
defendant’s term of imprisonment “after considering the factors set forth in section
3553(a) to the extent that they are applicable,” if it finds that certain conditions are


1
 Jelks did not timely file a reply brief, though he does have a pending motion with this Court
seeking an extension of the deadline to file. His reason for being unable to file a reply brief
within the 21-day window is that he was prevented by “institutional issues not under his control.”
We grant that motion, but the arguments contained in it do not affect the outcome of the case.
                                                4
          USCA11 Case: 20-14085        Date Filed: 05/11/2021    Page: 5 of 6



met. As relevant to Jelks, those conditions are that “extraordinary and compelling
reasons warrant such a reduction,” and that “such a reduction is consistent with

applicable policy statements issued by the Sentencing Commission.” So Jelks
argues that he meets those two criteria and that the § 3553(a) factors weigh in his
favor, and that the district court erred when it found that he did not show that he
was eligible for relief.
      We need not consider whether Jelks was eligible under § 3582(c)(1)(A),
because a sentence reduction under that subsection is discretionary. The district

court made it clear that, “[e]ven if [Jelks] were eligible,” it “would not exercise its
discretion to reduce” his sentence. And it declined to exercise discretion
“considering all the factors under” § 3553(a). Jelks’s initial brief does not dispute
that the district court considered those factors, and does not argue that the district
court weighed them wrongly. McGinnis v. Ingram Equipment Co., 918 F.2d 1491,
1496 (11th Cir. 1990) (“A party normally waives its right to argue issues not raised
in its initial brief.”). And in any event, the government amply briefed the
application of the § 3553(a) factors before the district court, and the district court
explicitly stated that it had “considered” those filings.
      In short, the statute under which Jelks seeks relief says that the court “may
reduce the term of imprisonment” after “considering the factors set forth in
section 3553(a).” 18 U.S.C. § 3582(c)(1)(A) (emphasis added). The district court
did the latter, and it simply declined to do the former. We see no abuse of
discretion.



                                           5
           USCA11 Case: 20-14085            Date Filed: 05/11/2021       Page: 6 of 6



                                               IV.
       The district court’s judgment is AFFIRMED. 2




2
 The district court expressed doubt as to whether Jelks wanted to appeal the district court’s order
denying his motion for a reduced sentence, or whether he had wanted to appeal the order denying
his motion for reconsideration of that denial. Either way, for the foregoing reasons, the district
court’s judgment is due to be affirmed.
                                                6